DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 13 December 2021.
Claims 1-7 have been amended.
Claims 1-7 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 13 December 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the 101 rejection, the Applicant argues on page 8 of their response, “Those newly cited elements of the amended independent claims 1 and 6-7 are 

Applicant’s arguments with respect to claims 1, 6, and 7 with regards to the calculation of a state of charge of a battery using measured temperature, voltage, and current have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “A fee setting system comprising… start-of-utilization information notifying that the utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state; end-of-utilization information notifying that utilization of the electric vehicle ends being a signal notifying that the electric vehicle shifts from READY-ON state to READY-OFF state…”  The Applicant has rendered this claim indefinite and unclear for failing to particularly their invention.  In particular, the Applicant has directed this claim towards a system, and then recited these elements that are directed towards information.  It remains unclear as to what physical components these two pieces of information are embodied on, and it remains unclear as to what these pieces of information actually do in the context of the claim.  For example, “start-of-utilization information,” recites, “notifying that the utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state,” however it is unclear Claims 2-5 depend upon claim 1 and therefore are rejected for inheriting its deficiencies.  It is also noted that claim 6 recites similar limitations, and is rejected and will be interpreted in a similar manner.

With respect to claim 7, the Applicant claims, “A method for setting a utilization fee for electric vehicle car sharing, the method comprising… start-of-utilization information notifying that utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state; end-of-utilization information notifying that utilization of the electric vehicle ends being a signal notifying that the electric vehicle shifts from READY-ON state to READY-OFF state…”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the claim is directed towards a method, which much comprise steps to be performed; however in this amendment, the Applicant has included statements of information.  It remains indefinite and unclear how “start-of-utilization information notifying that utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state,” and “end-of-utilization information notifying that utilization of the electric vehicle ends being a signal 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting temperature, voltage, and a current of a battery; calculating an open circuit voltage and state of charge using measured values; start of utilization information and end of utilization information; receiving, from a communication terminal of a user who utilizes the car sharing, specifying information for specifying the user in a management server configured to manage a public service; setting a fee of a car sharing; transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; deciding provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car sharing into a utilization fee for the public 
The limitations of detecting temperature, voltage, and a current of a battery; calculating an open circuit voltage and state of charge using measured values; receiving specifying information for specifying the user in a management server configured to manage a public service; setting a fee of a car sharing; transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; deciding provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car sharing into a utilization fee for the public service; and setting a utilization fee for the vehicle sharing using the detected state of charge of the vehicle from the beginning of the utilization and end of utilization, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (including managing sales activities and business relations) with the use of computers as tools, and performing mathematical concepts.  That is, other than reciting the generic computer elements (controller, communication device, communication terminal, processing device, management server, fee setting system, power storage device) as tools, the claims merely recite elements that cover the performance of commercial interactions.  For example, but for the generic computer elements, using collected electricity values to calculate a state of charge of a battery, encompasses the performance of mathematical concepts.  In addition, receiving information that specifies a user to a management 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite a particular machine used to apply the abstract idea.  The claims do not recite additional elements that transform a particular article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the transmission and reception of information between parties and their computers is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 
The dependent claims 2-5, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or provide significantly more to the abstract idea.  For example, the claims further recite, permitting use of the car rental when the incorporation of service is decided, which further recites the performance of commercial interactions including providing the service upon a contract, and thus falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claim 2).  In addition, the claims further recite permitting utilization of the car sharing when information of a credit card is registered or not, which further recites the performance of commercial interactions including providing the service upon a contract, and thus falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claim 3).  In addition, the claims further recite setting identification information for utilizing the incorporation service, which is managing commercial interactions including managing business relations between people, and thus falls into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas (claim 4).  In addition, the claims further recite notifying the user’s 

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 2018/0091930 A1) (hereinafter Jefferies), in view of Hasan et al. (US 2005/0159133 A1) (hereinafter Hasan), in view of Hirose et al. (US 2017/0098176 A1) (hereinafter Hirose), in view of Luke et al. (US 2017/0039668 A1) (hereinafter Luke), and further in view of Lin et al. (US 2009/0091299 A1) (hereinafter Lin).

With respect to claim 1, Jefferies teaches:
Start-of-utilization information notifying that the utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state; end-of-utilization information notifying that utilization of the electric vehicle ends being a signal notifying that the electric vehicle shifts from READY-ON state to READY-OFF state (See at least paragraphs 215-222, 229-236, and 243 which describe tracking the use of a rental vehicle by a customer, 
A communication device configured to communicate, via a communication network, with a communication terminal of a user who utilizes electric vehicle car sharing and a management server configured to manage a service (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A processing device configured to receive, from the communication terminal, specifying information for specifying the user in the management server, using the communication device (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server).
Transmit the specifying information to the management server using the communication device, and confirm a state of a contract of the user for the public service according to a response from the management server (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
Decide provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which 
Set a utilization fee for the car sharing (See at least paragraphs 211, 214, 219, 226, 227, and 228 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other, and wherein the car rental server sets rental fees for vehicles).

Jefferies discloses all of the limitations of claim 1 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
A communication device configured to communicate, via a communication network, with a communication terminal of a user who utilizes a car service and a management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
Transmit the specifying information to the management server using the communication device, and confirm a state of a contract of the user for the public service according to a response from the management server (See at least paragraphs 32-35 which describe a user attempting access to a toll road, wherein the user’s device communicates with the toll service, which then communicates with the wireless provider to confirm the user’s account; wherein if approved, the user is granted access to the tolls).
Decide provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car service into a utilization fee for the public service (See at least paragraphs 32-25 which describe combining utilization fees for a toll road with a wireless service fee, and billing the customer for both services through the wireless service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan.  By providing a single bill to a user for booking their car rental, as well as their wireless service, a system would predictably provide increased flexibility to the customers, as they would only have a single bill to pay for multiple services, as well as having a single bill during a billing period.

The combination of Jefferies and Hasan discloses all of the limitations of claim 1 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
Calculate a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge (SOC) of a power storage device at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose.  By tracking the state of charge of a battery before and after a rental period, a rental management system will predictably 

The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 1 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
Calculate a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this 

The combination of Jefferies, Hasan, Hirose, and Luke discloses all of the limitations of claim 1 as stated above.  Jefferies, Hasan, Hirose, and Luke do not explicitly disclose the following, however Lin teaches:
A controller, mounted in an electric vehicle, configured to detect voltage, current, and temperature of a power storage device of the electric vehicle, estimate an open circuit voltage (OVC) from the detected values, and calculate a state of charge (SOC) of the power storage device of the electric vehicle (see at least paragraphs 9, 23, 36, 37, 40, 41, 44, 58, and 64 which describe a controller in a vehicle that measures the voltage, current and temperature of a battery of a vehicle, wherein the controller uses the information to estimate an open circuit voltage and calculate a state of charge of the battery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to 

With respect to claim 2, the combination of Jefferies, Hasan, Hirose, Luke, and Lin disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein the processing device further includes a permission unit, the permission unit being configured to permit utilization of the car sharing when provision of the 

With respect to claim 4, Jefferies/Hasan/Hirose/Luke/Lin disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein, when the decision unit decides provision of the incorporation service, the decision unit is configured to set identification information for utilizing the incorporation service (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

With respect to claim 5, Jefferies/Hasan/Hirose/Luke/Lin disclose all of the limitations of claim 1 as stated above.  In addition, Jefferies teaches:
Wherein the processing device further includes a notification unit configured to notify the communication terminal that provision of the incorporation service is decided (See at least paragraphs 219, 22, 228, 229, and 235 which describe notifying a customer they have been granted a car rental).

With respect to claim 6, Jefferies teaches:
Start-of-utilization information notifying that the utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state; end-of-utilization information notifying that utilization of the 
A communication terminal of a user who utilizes electric vehicle car sharing  (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A management server configured to manage a service  (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other).
A fee setting server configured to communicate with the communication terminal and the management server and set a utilization fee for the electric car sharing (See at least paragraphs 211, 214, 219, 226, 227, and 228 which describe a user device, a rental service, and a management server that manages services for a customer, wherein the parties communicate with each other, and wherein the car rental server sets rental fees for vehicles).
The communication terminal being configured to transmit, to the fee setting server, specifying information for specifying the user in the management server (See at least paragraphs 211, 214, 219, 226, and 227 which describe a user device, a 
Upon acquiring the specifying information from the communication terminal, the fee setting server being configured to transmit the specifying information to the management server; Upon acquiring the specifying information from the fee setting server, the management server being configured to transmit, to the fee setting server, a response for confirming a state of a contract of the user for the public service (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
The fee setting server being configured to decide provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

Jefferies discloses all of the limitations of claim 6 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
A management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
Upon acquiring the specifying information from the fee setting server, the management server being configured to transmit, to the fee setting server, a 
The fee setting server being configured to decide provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car service into a utilization fee for the public service (See at least paragraphs 32-25 which describe combining utilization fees for a toll road with a wireless service fee, and billing the customer for both services through the wireless service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan.  By providing a single bill to a user for booking their car rental, as well as their wireless service, a system would predictably provide 

The combination of Jefferies and Hasan discloses all of the limitations of claim 6 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
The server being configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge of a power storage device mounted used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined 

The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 6 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
The fee setting server being configured to calculate a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms 

The combination of Jefferies, Hasan, Hirose, and Luke discloses all of the limitations of claim 6 as stated above.  Jefferies, Hasan, Hirose, and Luke do not explicitly disclose the following, however Lin teaches:
A controller, mounted in an electric vehicle, configured to detect voltage, current, and temperature of a power storage device of the electric vehicle, estimate an open circuit voltage (OVC) from the detected values, and calculate a state of charge (SOC) of the power storage device of the electric vehicle (see at least paragraphs 9, 23, 36, 37, 40, 41, 44, 58, and 64 which describe a controller in a vehicle that measures the voltage, current and temperature of a battery of a vehicle, wherein the controller uses the information to estimate an open circuit voltage and calculate a state of charge of the battery).


With respect to claim 7, Jefferies teaches:
Start-of-utilization information notifying that the utilization of the electric vehicle starts being a signal notifying that the electric vehicle shifts from READY-OFF state to READY-ON state; end-of-utilization information notifying that utilization of the electric vehicle ends being a signal notifying that the electric vehicle shifts from READY-ON state to READY-OFF state (See at least paragraphs 215-222, 229-236, and 243 which describe tracking the use of a rental vehicle by a customer, wherein the tracking includes a reservation start time and reservation end time, and wherein the start/stop times include when the vehicle is made ready and disabled).
Receiving, from a communication terminal of a user who utilizes the car sharing, specifying information for specifying the user in a management server configured to manage a service (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server).
Transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server (See at least 211, 214, 219, 226, and 227 which describe a user transmitting their verification information to confirm they have an account with the management server, and the management server responding with a confirmation).
Deciding provision of an incorporation service to the user based on the state of the contract (See at least paragraphs 219, 222, 227-229, 233, and 241-243 which describe granting a customer access to a rental vehicle upon confirmation that they have a valid account with a management server).

Jefferies discloses all of the limitations of claim 7 as stated above.  Jefferies does not explicitly disclose the following, however Hasan teaches:
Receiving, from a communication terminal of a user who utilizes the car servuce, specifying information for specifying the user in a management server configured to manage a public service (See at least paragraphs 32-35 which describe a customer enrolling in a toll plan (e.g. service), wherein the plan is managed by their wireless service provider).
Transmitting the specifying information to the management server; confirming a state of a contract of the user for the public service according to a response from the management server; and Deciding provision of an incorporation service to the user based on the state of the contract, the incorporation service incorporating the utilization fee for the car sharing into a utilization fee for the public service (See at least paragraphs 32-25 which describe combining utilization fees for a toll road with a wireless service fee, and billing the customer for both services through the wireless service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management 

The combination of Jefferies and Hasan discloses all of the limitations of claim 7 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Hirose teaches:
Calculating a utilized power amount utilized by the user by utilization of the car sharing, the utilized power amount being calculated from a state of charge (SOC) of a power storage device mounted on a vehicle used by the user at start of utilization of the car sharing and a SOC of the power storage device at end of utilization of the car sharing (See at least paragraphs 38 and 51 which describe a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations).


The combination of Jefferies, Hasan, and Hirose discloses all of the limitations of claim 7 as stated above.  Jefferies, Hasan, and Hirose do not explicitly disclose the following, however Luke teaches:
Calculating a utilized power amount utilized by the user by utilization of the car sharing, and the utilized power amount being used for setting the utilization fee for the car sharing (See at least paragraph 65 which describe an electric vehicle rental 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose, with the system and method of an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental of Luke.  By charging a rental customer for the amount of energy/fuel they use, the a rental system will predictably be able to generate further revenue for rentals, as well as charging users for their usage of the service.

The combination of Jefferies, Hasan, Hirose, and Luke discloses all of the limitations of claim 7 as stated above.  Jefferies, Hasan, Hirose, and Luke do not explicitly disclose the following, however Lin teaches:
A controller, mounted in an electric vehicle, configured to detect voltage, current, and temperature of a power storage device of the electric vehicle, estimate an open circuit voltage (OVC) from the detected values, and calculate a state of charge (SOC) of the power storage device of the electric vehicle (see at least paragraphs 9, 23, 36, 37, 40, 41, 44, 58, and 64 which describe a controller in a vehicle that measures the voltage, current and temperature of a battery of a vehicle, wherein the controller uses the information to estimate an open circuit voltage and calculate a state of charge of the battery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose, with the system and method of an electric vehicle rental system, wherein the amount of power is utilized during the rental is used to bill the customer for the rental of Luke, with the system and method of a controller .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jefferies, Hasan, Hirose, Luke, and Lin as applied to claim 1 as stated above, and further in view of Shelton et al. (US 2012/01609401 A1) (hereinafter Shelton).

With respect to claim 3, Jefferies/Hasan/Hirose/Luke/Lin disclose all of the limitations of claim 1 as stated above.  Hasan teaches:
Wherein the processing device further includes a permission unit; when provision of the incorporation service is decided, the permission unit is configured to permit utilization of the car service utilizing the incorporation service even though the information of the credit card is not registered (See at least paragraphs 32-35 which describe granting a user the ability to use a service (toll service) merely upon confirming that a customer has an account registered, with no need for a credit card).


The combination of Jefferies, Hasan, Hirose, Luke, and Lin disclose all of the limitations of claim 3 as stated above.  Jefferies and Hasan do not explicitly disclose the following, however Shelton teaches:
The permission unit being configured to permit utilization of the car service when information of a credit card of the user is registered (See at least paragraphs 58, 60, 73, 81, 82, 103, 106, and 137-140 which describe a user creating an account with their home utility provider, wherein the account has a credit card registered, and using this account to be billed for the consumption of services at a different location, wherein the user account with payment device is confirmed prior to granting the service).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user seeking a car rental, wherein a user requests the rental using their credentials which are verified with a management server that is unaffiliated with the car rental service and manages the customer’s services, and upon confirmation, granting utilization of the car rental of Jefferies, with the system and method of allowing a customer to use their wireless service provider’s account to purchase services of other service providers, wherein the other service provider confirms the user’s account with the wireless service provider and upon confirmation grants the service, and wherein the fees for the wireless service and the other service are combined into a single fee billed to the user of Hasan, with the system and method of a car sharing system, wherein the management system tracks the state of charge of a battery before/at the beginning of the rental period, and at the conclusion of the rental period, wherein this information is used to manage reservations of Hirose, with the system and method of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
9 March 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628